Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Jethrow on 7/12/22.

IN THE CLAIMS:
5. (Currently amended) The propulsion unit according to claim 8, further comprising an attachment portion extending from the first support portion.

8. (Currently amended) A propulsion unit for an aircraft comprising a dual flow turbine engine for the aircraft, and a turbine machine attachment mounting structure for use in fastening the dual flow turbine engine to a wing element of the aircraft, 
the turbine engine comprising an inter-flow compartment formed between a core engine flow and a fan flow of the turbine engine, and an arm passing radially through the fan flow, and communicating with the inter-flow compartment that is partly delimited radially outwards by an upstream ring connected to the arm by means of two connection cowlings arranged with one on each side of an upstream end of the mounting structure, along a transverse direction of the propulsion unit,
the upstream end of the mounting structure comprising two lateral faces, and a peripheral bearing surface along a contour of a base of the upstream end of the mounting structure,
wherein the propulsion unit comprises a fire resistance device designed to be interposed between the upstream end of the mounting structure of the aircraft dual flow turbine engine, and one of the two connection cowlings installed on the turbine engine, said two connection cowlings being designed to connect the upstream ring delimiting part of the inter-flow compartment radially outwards, to the arm passing radially through the fan flow stream of the turbine engine, wherein the fire resistance device comprises:
- a first support portion;
- a first contact element being carried by the first support portion through a first junction zone, and having a first contact end extending along a first curved line;
- a second support portion extending from an end portion of the first support portion; and
- a second contact element being carried by the second support portion via a second junction zone that also extends from the end portion of the first support portion, the second contact element having a second contact end extending along a second line distinct from the first line.

10. (Currently amended) The propulsion unit according to claim 8, wherein the first curved line is inscribed in a first approximately plane contact surface substantially parallel to the transverse direction, and to a longitudinal direction of the propulsion unit, and in that the second line defined by the second contact element is a straight line extending approximately parallel to a vertical direction of the propulsion unit.

11. (Currently amended) The propulsion unit according to claim 8, wherein the second contact element is constrained between the corresponding lateral face of the upstream end of the mounting structure, and a seal of a pod mobile cover.

12. (Currently amended) A method of manufacturing the propulsion unit according to claim 8, wherein the fire resistance device is made in a single-piece.
Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, a fire resistance device designed to be interposed between the upstream end of the mounting structure of the aircraft dual flow turbine engine, and one of the two connection cowlings installed on the turbine engine, said two connection cowlings being designed to connect the upstream ring delimiting part of the inter-flow compartment radially outwards, to the arm passing radially through the fan flow stream of the turbine engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741